382 U.S. 915
86 S.Ct. 291
15 L.Ed.2d 231
Raymond DENNIS et al., petitioners,v.UNITED STATES.
No. 502.
Supreme Court of the United States
November 15, 1965

Nathan Witt, George J. Francis and Telford Taylor, for petitioners.


1
Solicitor General Marshall, Assistant Attorney General Yeagley and George B. Searls, for the United States.


2
Gerhard P. Van Arkel, Charles F. Brannan, John F. O'Donnell, Joseph L. Rauh, Jr., Eugene Cotton Melvin L. Wulf, Jacob Sheinkman, Joseph M. Jacobs, and John Ligtenberg, for the American Civil Liberties Union and others.


3
Petition for writ of certiorari to the United States Court of Appeals for the Tenth Circuit granted limited to Questions 1, 2, and 3 presented by the petition, which read as follows:


4
'1. Whether the indictment states the offense of conspiracy to defraud the United States;


5
'2. Whether, in the comparative light of American Communications Ass'n v. Douds, 339 U.S. 382 [70 S.Ct. 674, 94 L.Ed. 925], and United States v. Brown, 381 U.S. 437 [85 S.Ct. 1707, 14 L.Ed.2d 484], Section 9(h) of the Taft-Hartley Act is constitutional;


6
'3. Whether the trial court erred in denying petitioners' motions for the production, to the defense or the Court, of grand jury testimony of prosecution witnesses.'